Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 10/27/2021.

As filed, claims 265-277 are pending, wherein claims 265-277 are new; and claims 1-264 are cancelled.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/27/2021, with respect to claims 1, 2, 6, 12, 19, 25, 31, 37, 43, 50, 56, 61, 67, 74, 80, 85, 90, 96, 109, 114-118, 125, 161, 167, 175, 182, 189, 195, 200, 205, and 212, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claim 114 is withdrawn per cancellation of this claim.

The § 102(a)(1) rejection of claims 1, 25, 114, 125, 175, 182, 189, 195, and 200 by Ciszewski is withdrawn per cancellation of these claims.

The § 102(a)(1) rejection of claims 1, 2, 6, 12, 19, 114, 125, 161, and 167 by De La Cruz is withdrawn per cancellation of these claims.

The § 103(a) rejection of claims 115-118 by Ciszewski is withdrawn per cancellation of these claims.

The § 103(a) rejection of claim 109 by Pujol Onofre, as evidenced by Remington is withdrawn per cancellation of this claim.

The claim objection of claims 31, 37, 43, 50, 56, 61, 67, 74, 80, 85, 90, 96, 205, and 212 is withdrawn per cancellation of these claims. 

Election/Restrictions
The newly added claims 265, 267, 269, 271, and 273-275 are drawn to the elected invention of Group I and thus, these claims will be examined herein.  

As for the newly added claim 277, this claim is drawn to the non-elected invention of Group II and thus, this claim will be withdrawn.

As for the newly added claims 266, 268, 270, 272, and 276, these claims are drawn to the non-elected invention of Group III and thus, these claims will be withdrawn.

Claims 265, 267, 269, 271, and 273-275 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 266, 268, 270, 272, and 276, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 277 is, directed to the invention(s) of Group II does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and III as set forth in the Office action mailed on 10/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 274 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 274, the claim is a composition-type claim and is dependent upon claim 272, which is a method of treating-type claim.  It is unclear to the Examiner what the Applicant in intended to encompass in claim 274 and thus, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

Allowable Subject Matter
Claims 265-273, 275, and 276 are allowed.

Conclusion
Claim 274 is rejected.
Claims 265-273, 275, and 276 are allowed.
Claim 277 is withdrawn.
Claims 1-264 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626